Judgment dismissing the complaint upon the merits in an action for an accounting reversed upon the law and the facts and a new trial granted, with costs to abide the event. We are of the opinion that finding of fact XI in the decision, to the effect that the defendants, at and prior to the purchase of the premises in question, did not conceal any offer or offers from the plaintiff and his assignor, is against the weight of the evidence. There are contrary findings made by the court at the request of plaintiff’s attorney, which cannot be struck outer reversed, as there is sufficient evidence to support them. Under these circumstances, we are of the opinion that a new trial should be had. Young, Hagerty, CarsweE, Davis and Johnston, JJ., concur.